Judgment, Supreme Court, New York County (William Wetzel, J.), rendered November 24, 1997, convicting defendant, after a nonjury trial, of bail jumping in the second degree, and sentencing him to a term of IV3 to 4 years, unanimously affirmed.
*354Upon our review of the factors set forth in People v Taranovich (37 NY2d 442), we find that defendant was not deprived of his constitutional right to a speedy trial. Specifically, we note that the People established a reasonable explanar tion for the delay and that defendant did not establish any prejudice.
The court’s denial of defendant’s request for new counsel, made at the start of trial, was a proper exercise of discretion (see, People v Sides, 75 NY2d 822). Defendant, who received a sufficient opportunity to voice his complaints about his attorney, did not establish good cause for substitution.
Defendant’s sufficiency claim is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that the evidence was sufficient to establish the elements of bail jumping in the second degree beyond a reasonable doubt. Concur — Nardelli, J. P., Rubin, Saxe and Friedman, JJ.